UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August13, 2014 CONATUS PHARMACEUTICALS INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-36003 20-3183915 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 16745 West Bernardo Drive., Suite 200 San Diego, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (858)376-2600 (Former Name or Former Address, if Changed Since Last Report.) 4365 Executive Drive, Suite 200, San Diego, CA 92121 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 13, 2014, Conatus Pharmaceuticals Inc. issued a press release announcing its financial results for the quarter and six months ended June30, 2014. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. In accordance with General Instruction B.2. of Form 8-K, the information in this Item2.02, including Exhibit 99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press release issued on August 13, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 13, 2014 CONATUS PHARMACEUTICALS INC. By: /s/ Charles J. Cashion Name: Charles J. Cashion Title: Senior Vice President, Finance, Chief Financial Officer and Secretary EXHIBIT INDEX Exhibit No. Description Press release issued on August 13, 2014
